DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61-66, 68, 70, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (U.S. Patent Application No. 20140313095), hereinafter known as Pu, in view of Ma et al. (U.S. Patent Application No. 20130234883), hereinafter known as Ma.
	Regarding claim 1, Pu teaches (Figs. 1-9) a first antenna (46) comprising first and second spaced-apart columns of first radiating elements ([0047] discloses multiple antenna elements), which are configured to operate within a first frequency band ([0043]); and a detachable/reattachable active antenna system (AAS) (A1, A2, P1, etc, see Figs. 4-5) configured to operate within a second frequency band ([0043]), said AAS comprising a second antenna extending adjacent the first and second columns of first radiating elements (see Fig. 4-5, [0047] discloses multiple antennas), said second antenna comprising: (i) an AAS reflector (11) having a two-dimensional array of second radiating elements on a forward-facing surface thereof ([0047] discloses multiple elements), (ii) a bank of filters ([0043] indicates filters included).
	Pu does not teach a calibration board.
Ma teaches (Figs. 4-12) a detachable/reattachable active antenna system (500, 600, 700, 900) (AAS), said AAS comprising an antenna, said antenna comprising: (i) an AAS reflector (not labeled, equivalent to conventional reflector 220 in Fig. 2) having radiating elements on a forward-facing surface thereof (see Figs. 5a-9), (ii) a bank of filters (see Fig. 4, filters shown), and (iii) at least one calibration board (480) extending between the bank of filters and a rear-facing surface of the AAS reflector (see Fig. 2, conventional arrangement), said at least one calibration board having calibration circuitry thereon (430).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the calibration board of Ma in the antenna apparatus of Pu because ([0031]) “due to manufacturing variations and other factors, it may be desirable (or even necessary) to continuously calibrate antenna elements in active antennas to ensure that the amplitude/phase of beamformed signals are properly aligned.”
Regarding claim 62, Pu as modified (Figs. 1-9) wherein at least some of the first radiating elements of the first column of radiating elements are supported on a first feed board (see Fig. 4, [0029] indicates formed on a board), and at least some of the first radiating elements of the second column of radiating elements are supported on a second feed board; wherein the second antenna comprises at least one feed board upon which the two-dimensional array of second radiating elements is supported (see Fig. 4, [0029] indicates antenna elements formed on a board); but does not teach further details regarding the calibration circuity.
 Ma teaches (Figs. 4-12) wherein the calibration circuitry functions as an electrical bridge to connect the bank of filters to the at least one feed board ([0053]).
Therefore, for the reasons stated in response to claim 61, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the calibration board of Ma in the antenna apparatus of Pu.
Regarding claim 63, Pu further teaches (Fig. 1-9) wherein each of the first radiating elements in the first column comprises a tilted feed stalk which overhangs at least a portion of the at least one feed board (see Figs. 4-5).
Regarding claim 64, Pu further teaches (Fig. 1-9) wherein at least one of the first and second feed boards is mounted on a reflector that is coplanar with the AAS reflector (see Figs. 4-5).
Regarding claim 65, Pu further teaches (Fig. 1-9) wherein the second antenna is at least partially nested within a rear facing opening in the first antenna that extends between the first and second feed boards.
Regarding claim 66, Pu further teaches (Fig. 1-9) wherein the second antenna is at least partially nested within a rear facing opening in the first antenna that extends between the first and second feed boards (see Fig. 4-5).
Regarding claim 68, Pu further teaches (Fig. 1-9) wherein at least one of the first radiating elements comprises a pair of cross-dipole radiating arms; and wherein each of the pair of cross-dipole radiating arms is a bent arm having a non-linear longitudinal axis (see Fig. 4).
Regarding claim 70, Pu further teaches (Fig. 1-9) wherein the second frequency band is higher than the first frequency band ([0043]); and wherein the AAS reflector is aligned to an opening in a reflector having the first radiating elements thereon (see Fig. 4).
Regarding claim 75, Pu teaches (Figs. 1-9) a first antenna (46) having first radiating elements therein that operate within a first frequency band ([0047] discloses multiple antenna elements); and a detachable/reattachable active antenna system (AAS) (A1, A2, P1, etc, see Figs. 4-5) mounted to extend at least partially into a rear side opening in the first antenna (see Fig. 4), ([0043], multiple antenna elements disclosed); and wherein the base station antenna is configured to support removal and replacement of one AAS from the group with another AAS from the group without modification of the first antenna (see Fig. 4-5, [0047]).
Pu does not teach further details regarding the AAS.
Ma teaches (Figs. 4-12) a detachable/reattachable active antenna system (AAS) (500, 600, 700, 900), said AAS selected from a group consisting of 64T64R, 32T32R and 8T8R antennas with built-in radio (see Fig. 9, [0046] discloses Tx and Rx).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the active antenna system from Ma in the antenna apparatus of Pu since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Utilizing an active antenna system selected from a group consisting of 64T64R, 32T32R and 8T8R provides applicability to diversity schemes.
Claim(s) 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Farzaneh et al. (U.S. Patent Application No. 20190173162), hereinafter known as Farzaneh.
Regarding claim 76, Pu teaches (Figs. 1-9) a first antenna (46) having first radiating elements therein that operate within a first frequency band ([0047] discloses multiple antenna elements) and a detachable/reattachable active antenna system (AAS) (A1, A2, P1, etc, see Figs. 4-5) mounted to extend at least partially into a rear side opening in the first antenna (see Fig. 4), ([0043], multiple antenna elements disclosed); aid AAS comprising a radio, a plurality of filters ([0043] indicates filters included), an AAS reflector (11), at least one feed board ([0029]) mounted on a forward facing surface of the AAS reflector, and a plurality of second radiating elements (radiators in A1, P1, etc), which extend on the at least one feed board and operate within a second frequency band ([0043]) having a center frequency greater than a center frequency of the first frequency band (see Fig. 4-5).
Farzaneh teaches (Figs. 1-6) a first antenna (100) having first radiating elements (155) therein that operate within a first frequency band (see Fig. 1); at least one feed board ([0021]), and a plurality of second radiating elements (160), which extend on the at least one feed board and operate within a second frequency band having a center frequency greater than a center frequency of the first frequency band (see Fig. 1).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a plurality of second radiating elements as taught by Farzaneh in the antenna apparatus of Pu since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Providing coverage in multiple bands increases applicability to more communication standards.
Regarding claim 77, Pu further teaches (Figs. 1-9) wherein the first antenna comprises a reflector that supports the first radiating elements thereon and is coplanar with the AAS reflector (see Figs. 4-5).
Regarding claim 78, Pu further teaches (Figs. 1-9) wherein said AAS further comprises a radome (23, see Fig. 7), which extends between the first radiating elements and the second radiating elements (first and second elements taught by Farzaneh above).
Regarding claim 79, Pu further teaches (Figs. 1-9) wherein the first antenna comprises a reflector that supports the first radiating elements thereon and is coplanar with the AAS reflector (see Figs. 4-5) wherein said AAS further comprises a radome (23, see Fig. 7), which extends between the first radiating elements and the second radiating elements (first and second elements taught by Farzaneh above).
Claim(s) 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu as modified as applied to claim 76 above, and further in view of Ma.
Regarding claim 80, Pu as modified teaches the limitations of claim 76, and further teaches (Fig. 1-9) wherein the base station antenna is configured to support removal and replacement of one AAS from the group with another AAS from the group without modification of the first antenna (see Fig. 4-5, [0047]) but does not teach further details.
Ma teaches (Figs. 4-12) wherein said AAS is selected from a group consisting of 64T64R, 32T32R and 8T8R antennas (see Fig. 9, [0046] discloses Tx and Rx).
Therefore, for the reasons stated in response to claim 75, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the active antenna system from Ma in the antenna apparatus of Pu.
Allowable Subject Matter
Claims 67,69, and 71-74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896